 



Exhibit 10.14

EMPLOYMENT AGREEMENT

     This Employment Agreement is made and entered into as of the 1st day of
January 2002, by and between KROLL ASSOCIATES, INC., a Delaware corporation,
with its principal place of business at 900 Third Avenue, New York, New York
(the “Company”), and James R. Bucknam (the “Executive”).

     WHEREAS, the Executive and the Company desire to embody in this Agreement
the terms and conditions of the Executive’s employment by the Company;

     NOW, THEREFORE, in consideration of the premises and mutual promises
contained in this Agreement, including the compensation paid to the Executive,
the parties hereby agree:

ARTICLE 1

Employment, Duties and Responsibilities

     1.1 Employment. The Company shall employ the Executive as Senior Managing
Director and Vice President for Operations. The Executive hereby accepts such
employment. The Executive agrees to devote his best efforts to promote the
interests of the Company, and, if requested by the Board of Directors of the
Company, for any affiliate of the Company.

     1.2 Duties and Responsibilities. The Executive shall have such duties and
responsibilities as are consistent with his position and shall perform such
services not inconsistent with his position as shall, from time to time, be
reasonably assigned to him by the Board of Directors of the Company or any other
officer of the Company in a position superior to the Executive. The Company
shall not, without the Executive’s consent, permanently relocate the Executive
outside of the New York City Metropolitan area.

ARTICLE 2

Term

     2.1 Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence on the date hereof and shall continue for a term of one
year, until December 31, 2004, unless sooner terminated pursuant to Article V
hereof. Thereafter, the Term shall continue on a monthly basis unless terminated
by either party upon one month’s prior written notice.

 



--------------------------------------------------------------------------------



 



ARTICLE 3

Compensation

     3.1 Salary, Bonuses and Benefits. As compensation and consideration for the
performance by the Executive of his obligations to the Company under this
Agreement, the Executive shall be entitled to the compensation and benefits
described in the attached Exhibit A (subject, in each case, to the provisions of
ARTICLE 5 hereof).

     3.2 Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to the Company’s written
policies relating to business-related expenses as in effect, from time to time,
during the Term, a copy of which has previously been provided to the Executive.

ARTICLE 4

Exclusivity, Confidentiality and Noncompetition

     4.1 Exclusivity, Etc. The Executive agrees to perform his duties,
responsibilities and obligations hereunder efficiently and to the best of his
ability. The Executive agrees that he will devote his entire working time, care
and attention and best efforts to such duties, responsibilities and obligations
throughout the Term, subject to any obligations to third parties in existence as
of the date hereof, which obligations may not be in conflict with Section 4.2(d)
hereof. The Executive also agrees that he will not engage in any other business
activities pursued for gain, profit or other pecuniary advantage that are
competitive with the activities of the Company, except as permitted in
Section 4.2 below. The Executive agrees that all of his activities as an
employee of the Company shall be in conformity with all policies, rules and
regulations and directions of the Company not inconsistent with this Agreement.

     4.2 Confidentiality and Noncompetition.

     (a)      The term “Confidential Information,” as employed in this
Agreement, means, except to the extent such information is otherwise publicly
available and such public availability was not caused in any manner by the
Executive, (i) any object, material, device, substance, data, report, record,
forecast, interpretation or information, whether written or oral, not in the
public domain and relating to or reflecting any product, design, process,
procedure, formula, research, idea, invention, discovery, improvement,
equipment, scientific or technical information, method of production, business
plan, financial information, listing of names, addresses or telephone numbers,
trade secret and/or know how, and all matters pertaining thereto, of the Company
and its affiliates, whether or not contained in any written document, which are
or have been directly or indirectly communicated to, acquired by, or learned by
the Executive as a result of his relationship (whether as an employee or
otherwise) with the Company or any of its affiliates and (ii) any analysis,
compilation, note, study, sample, drawing, sketch, computer program, computer
file or other document, whether prepared by or under the direction of the
Company or any of its affiliates, the Executive or others, and all copies,

-2-



--------------------------------------------------------------------------------



 



facsimiles, replicas, photographs, and reproductions thereof, which contain,
relate to, or reflect any of the aforementioned items.

     (b)      The Executive shall not, directly or indirectly, either disclose
any Confidential Information, except to the extent required in the performance
of his duties as an employee of the Company or use any Confidential Information
for the benefit of himself or any person, firm, corporation, or association
other than the Company or any of its affiliates, during the Term or thereafter.

     (c)      All samples, drawings, sketches, documents and written information
of any kind reflecting any of the Confidential Information or relating to the
Company’s or any of its affiliates’ business or products which come into the
possession of the Executive shall remain the sole property of the Company or
such affiliate and shall not be copied, photocopied, reprinted or otherwise
reproduced or disseminated by the Executive, except in the performance of his
duties as an employee of the Company. Upon the earlier of the Company’s request
therefor or the termination of the Executive’s employment by the Company, the
Executive shall return all such samples, drawings, sketches, documents and
written information, and all copies, facsimiles, replicas, photocopies, and
reproductions of them, to the Company.

     (d)      The Executive hereby covenants and agrees to refrain, during the
Term hereof and any extension (including month-to-month extensions) or renewal
thereof and for a period of one (1) year after the date of termination of the
Executive’s employment during the Term (i) if such termination during the Term
was for Cause (as hereinafter defined) or (ii) if the Executive terminates
employment during the Term on his own volition, (other than after a breach of
this agreement by the Company), from, directly or indirectly, (a) engaging on
his own behalf in the Investigative and Intelligence Business (as hereinafter
defined), or (b) owning any interest in or engaging in or performing any service
for any person, firm, corporation or other entity, either as a partner, owner,
employee, consultant, agent officer, director or shareholder that (A) derives a
meaningful portion of its revenues from the Investigative and Intelligence
Business or (B) is a meaningful competitor in the Company’s business.
Notwithstanding the foregoing, for purposes of this Section 4.2(d), the term
“Term” shall not include any month-to-month extensions of this Agreement. The
Executive will not at any time during the Term and for a period of one (1) year
after Executive’s employment is terminated if such termination occurs during the
Term induce or assist others to induce or attempt to induce, in any manner,
directly or indirectly, any employee, agent, representative, customer or any
other person or concern dealing with or in any way associated with the Company
or any of its affiliates to terminate or to modify in any other fashion to the
detriment of the Company or any of its affiliates such association with the
Company or any of its affiliates. The Executive represents that his experience
and capabilities are such that the provisions of this paragraph will not prevent
him from earning a livelihood. Notwithstanding any provision of this
Section 4.2(d), (i) it shall not be a violation of this Section 4.2(d) for the
Executive to own two percent (2%) or less of a public company, provided that the
Executive does not exert or have the power to exert any management or other
control over such public company, and (ii) the Executive shall not be required
to sell or transfer the Executive’s ownership interest in any company involved
in the Company’s business which the Executive owns as of the date of this
Agreement. The “Investigative and Intelligence Business” is defined as the
business of private investigations, executive protection, corporate
investigation, risk and crisis management, forensic auditing and/or business
intelligence.

-3-



--------------------------------------------------------------------------------



 



     (e)      The parties hereto agree that the Executive’s agreements contained
in paragraph (b) through (d) of this Article relate to matters of unique
character and peculiar value impossible of replacement, that breach of such
agreements by the Executive will cause the Company great and irreparable injury
therefor, that the remedy at law for any breach of the agreements contained in
(b) through (d) will be inadequate and that the Company, in addition to any
other relief available to it, shall be entitled to seek temporary restraining
orders and temporary and permanent injunctive relief or other equitable relief
without the necessity of proving actual damage or of providing any bond so as to
prevent a breach of any of the agreements contained in (b) through (d) of this
Article and to secure the enforcement thereof.

ARTICLE 5

Termination

     5.1 Termination by the Company. The Company shall have the right to
terminate the Executive’s employment at any time, with or without “Cause.” For
purposes of this Agreement, “Cause” shall mean (i) willfulness or gross
negligence by the Executive in the performance of his duties as described in
this Agreement, which conduct continues and is not cured within fifteen (15)
days after written notice of such failure, (ii) a willful breach by the
Executive of any of the other material terms and conditions of this Agreement,
which breach is not cured within fifteen (15) days after written notice of such
breach, (iii) conduct grossly insubordinate or conduct which would consist of a
breach of the duty of loyalty by the Executive as defined by New York law, or
(iv) pleading no contest or guilty to a felony charge or being convicted of a
felony.

     5.2 Death. In the event the Executive dies during the Term, this Agreement
shall automatically terminate, such termination to be effective on the date of
the Executive’s death.

     5.3 Disability. In the event that the Executive shall suffer a disability
which shall have prevented him from performing satisfactorily his obligations
hereunder for a period of at least ninety (90) consecutive days or one hundred
eighty (180) non-consecutive days within any three hundred sixty-five (365) day
period, the Company shall have the right to terminate the Executive’s
employment, such termination to be effective upon the giving of notice thereof
to the Executive in accordance with Section 6.3 hereof.

     5.4 Effect of Termination. (a) In the event of termination of the
Executive’s employment for any reason, the Company shall pay to the Executive
(or his beneficiary, heirs or estate in the event of his death) any base salary
or other compensation in accordance with the normal pay practices of the Company
upon a termination of employees for similar reasons. In addition, the Company
shall pay to the Executive all amounts due in accordance with Exhibit A.

     (b)      In the event of termination of the Executive’s employment (i) by
the Company for Cause, (ii) by the Executive for any reason other than after a
breach of this Agreement by the Company, (iii) because of the Executive’s death,
or (iv) pursuant to Section 5.3, because of the Executive’s disability, neither
the Executive nor any beneficiary, heir or estate of the Executive shall be
entitled to any further compensation other than the amounts described in
Section 5.4(a) hereof.

-4-



--------------------------------------------------------------------------------



 



     (c)      In the event of termination of the Executive’s employment by the
Company other than for Cause, the Company shall pay the Executive, in addition
to the amounts described in Section 5.4(a) hereof, the greater of (i) an amount
equal to the value of the continued payment of the Executive’s then current base
salary for the remainder of the Term (including any renewal periods), or (ii) an
amount equal to Executive’s then current base salary for one (1) year. Such
amount shall be payable, at the discretion of the Company, either (A) in a lump
sum or (B) in equal monthly installments.

     (d)      In the event that the Company fails to offer Executive within
three (3) months before the end of the Term, to renew the terms of this
Agreement for at least one (1) year following the end of the Term with
compensation and benefits at least as favorable to Executive’s then current base
salary, the Company shall pay Executive an amount equal to Executive’s then
current base salary for one (1) year.

ARTICLE 6

Miscellaneous

     6.1 Benefit of Agreement; Assignment; Beneficiary. (a) This Agreement shall
inure to the benefit of and be binding upon the Company and their successors and
assigns (but only to the extent the Agreement relates to such entity),
including, without limitation, any corporation or person which may acquire all
or substantially all of the Company’s assets or business or with or into which
the Company may be consolidated or merged. This Agreement shall also inure to
the benefit of, and be enforceable by, the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive hereunder if he had continued to live, all such
amounts shall be paid in accordance with the terms of this Agreement to the
Executive’s beneficiary, devisee, legatee or other designee, or if there is no
such designee, to the Executive’s estate.

     (b)      The Company shall require any successor (whether director or
indirect, by operation of law, by purchase, merger, consolidation or otherwise)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

     (c)      Upon a reorganization, merger or consolidation of The Kroll-O’Gara
Company with one or more corporations as a result of which The Kroll-O’Gara
Company is not to be the surviving corporation (whether or not The Kroll-O’Gara
Company shall be dissolved or liquidated) or upon the execution of an agreement
for the sale or transfer of all or substantially all of the assets of the The
Kroll-O’Gara Company (“Change-in-Control Event”), at the option of the
Executive, the Term shall be modified to the lesser of (i) eighteen (18) months
from the Change-in-Control Event or (ii) the remaining Term.

-5-



--------------------------------------------------------------------------------



 



     6.2 Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by registered
or certified mail, postage prepaid, with return receipt requested, addressed:
(a) in the case of the Company to the President of the Company, and (b) in the
case of the Executive, to the Executive’s last known address as reflected in the
Company’s records, or to such other address as the Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered or at the time of mailing if sent by registered
or certified mail.

     6.3 Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties hereto with respect to the terms and conditions of the
Executive’s employment during the Term and supersedes any and all prior
agreements and understandings, whether written or oral, between the parties
hereto with respect to compensation due for services rendered hereunder. This
Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties hereto.

     6.4 Waiver. The waiver of either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

     6.5 Headings. The Article and Section headings herein are for convenience
of reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

     6.6 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.

     6.7 Agreement to Take Actions. Each party hereto shall execute and deliver
such documents, certificates, agreements and other instruments and shall take
such other actions, as may be reasonably necessary or desirable in order to
perform his or its obligations under this Agreement or to effectuate the
purposes hereof.

     6.8 Venue and Jurisdiction. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties hereto in the courts of the State of New
York, County of New York or in the United States District Court for the Southern
District of New York, and each of the parties hereto consents to the
jurisdiction of such courts (and the appropriate appellate courts) in any such
action or proceeding and waives any objections to venue laid therein.

     6.9 Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to effectuate the intended preservation of such rights and
obligations.

     6.10 Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this

-6-



--------------------------------------------------------------------------------



 



Agreement, which shall remain in full force and effect. If any provision of this
Agreement is held to be invalid, void or unenforceable, any court so holding
shall substitute a valid, enforceable provision that preserves, to the maximum
lawful extent, the terms and intent of this Agreement.

     6.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement effective as of the date first written above.

        KROLL ASSOCIATES, INC.       By:    

--------------------------------------------------------------------------------

  Name:    

--------------------------------------------------------------------------------

  Title:    

--------------------------------------------------------------------------------

      EXECUTIVE:        

--------------------------------------------------------------------------------

  James R. Bucknam

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A TO EMPLOYMENT AGREEMENT

          The Executive shall receive as compensation for his performance under
the attached Employment Agreement the following:

          (a)      Salary. The Company shall pay the Executive a base salary
during the Term, payable in accordance with the normal payment procedures of the
Company, subject to such withholdings and other normal employee deductions as
may be required by law, at the annual rate of not less than $350,000.

          (b)      Annual Bonus. In addition to base salary, the Executive shall
be eligible to earn bonus compensation in accordance with the Company’s bonus
plan for Senior Executives. The Company guarantees that the Executive will
receive a minimum annual bonus of $25,000 during each year of the contract.

          (c)      Benefits. The Executive shall participate during the Term in
such pension, life insurance, health, death, disability and major medical
insurance plans, and in such other employee benefit plans and programs, for the
benefit of the employees of the Company, as may be maintained, from time to
time, during the Term, in the Company’s discretion, in each case to the extent
and in the manner available to other officers of the Company and subject to the
terms and provisions of such plans or programs. Nothing herein shall limit the
Company’s ability to change, modify, cancel or amend any such pension, life
insurance, health, death, disability or major medical insurance plans.

          (d)      Vacation. The Executive shall be entitled to paid vacation in
accordance with Company policy during the Term.

          (e)      Stock Options. On May 15, 2001, the Board of Directors of The
Kroll-O’Gara Company granted the Executive 50,000 options to buy Kroll-O’Gara
common stock. Such options will vest in three equal annual installments,
commencing on May 15, 2002, in accordance with the terms of The Kroll-O’Gara
Company 2000 Amended Stock Option Plan.

          (f)      Stay Bonus. To the extent the Executive is employed by the
Company on December 31, 2004, the Executive shall receive the sum of $125,000,
with an initial payment of $40,000 to be advanced to Executive on February 1,
2002, with the remainder payable to Executive no later than February 1st 2005.

          (g)      Signing Bonus. The Company agrees to pay the Executive a
signing bonus of $50,000 no later than thirty (30) days from signing.

-8-